EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Implant Sciences Corporation Wakefield, MA We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (No.’s 333-109677, 333-111434, 333-117366, 333-124058, 333-127167, 333-129911) and FormsS-8 (No’s.333-111117, 333-138292, 333-144892) of Implant Sciences Corporation of our report dated October10, 2005, except for the effects of the discontinued operations of the Accurel division as to which the date is October 12, 2007, relating to the consolidated financial statements, which is incorporated by reference in this Annual Report on Form10-K. /s/ BDO Seidman, LLP Boston, MA October 12, 2007
